Exhibit 10.1

CONTRATO DE TRABAJO





Entre METROSPACES, Inc., una sociedad constituida bajo las leyes del Estado de
Delaware, Estados Unidos de América, con domicilio en 888 Brickell Key Dr.,
Suite 1102, Miami, Florida (33131), Estados Unidos de América, representada en
este acto por su presidente Oscar Antonio Brito, en adelante el EMPLEADOR, por
una parte; y CARLOS DANIEL SILVA, abogado, argentino, pasaporte nº N14602808,
con domicilio real en Martin Coronado 3260 piso 2º oficina 212 de la Ciudad de
Buenos Aires, República Argentina, en adelante el EMPLEADO, por la otra parte,
manifiesta y convienen celebrar el presente CONTRATO DE TRABAJO, en los
siguientes términos:

PRIMERO. OBJETO.
EL EMPLEADOR contrata al EMPLEADO para que desempeñe el cargo de CEO (Chief
Executive Officer) y miembro titular de la Junta Directiva de Metrospaces, Inc.,
y el EMPLEADO acepta la designación y el cargo, en los términos y condiciones
del presente contrato y de los Estatutos de Metrospaces, Inc.

SEGUNDO. PLAZO.
Salvo disposición en contrario de los accionistas de Metrospaces, Inc., o por
cualquier otra causal prevista en la ley o los estatutos aplicables, el EMPLEADO
desempeñará el cargo de CEO e integrará la Junta Directiva de Metrospaces, por
el término y plazo de cinco (5) años, desde la notificación de este acuerdo ante
la autoridad de control y aplicación (SEC).

TERCERO. SUELDO.
Las partes acuerdan fijar el sueldo base del EMPLEADO, antes de impuestos, en la
suma de U$S 50,000 anuales, más los bonos e incentivos que serán determinados
anualmente por la Junta Directiva de Metrospaces, Inc.

CUARTO. COMPENSACIÓN DE ENTRADA.
Las partes acuerdan establecer a favor del EMPLEADO y a costa y cargo del
EMPLEADOR, una compensación inicial y por única vez de 600,000 acciones de la
Serie B de Metrospaces, Inc.

QUINTO. JURISDICCiÓN. LEYAPLICABLE
A todos los efectos emergentes del presente convenio ya sean judiciales o
extrajudiciales, las partes se someten a la jurisdicción de los Tribunales de la
ciudad de Miami, Estado de Florida, USA. Este contrato se regirá por las leyes
de los Estados Unidos de América.

SEXTO: NOTIFICACIONES. DOMICILIOS
Todas las notificaciones deberán realizarse por escrito y cursarse por medio
fehaciente y/o por correo privado prepagado con constancia de envío y recepción,
debiendo además en este último caso enviarse simultáneamente por facsímil el
contenido de la notificación. Las notificaciones deberán cursarse en los
domicilios indicados en el Acápite.

En un todo de conformidad, se suscriben dos (2) ejemplares de igual tenor, en la
Ciudad de Buenos Aires, República Argentina, a los 19 días del mes de febrero de
2015.



/s/ Carlos Daniel Silva           /s/ Oscar Antonio Brito      Carlos Daniel
Silva Oscar Antonio Brito   Senior Vice Presidente   Metrospaces, Inc.    

               





                         



                                   
                                   

